Citation Nr: 1611582	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-20 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension as secondary to the service-connected psoriasis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 until his retirement from service in August 1999.  This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The issue of entitlement to service connection for left ventricular hypertrophy with diastolic dysfunction, trace mitral, aortic, and tricuspid regurgitation, to include as secondary to hypertension or as secondary to the service-connected psoriasis have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In May 2015, the Board issued a decision denying the Veteran's claim for service connection for hypertension on a direct and presumptive basis.  This decision remanded the Veteran's claim for service connection for hypertension as secondary to service-connected psoriasis.


FINDING OF FACT

The Veteran failed, without good cause, to report for a scheduled VA examination in conjunction with his claim for service connection for hypertension as secondary to service-connected psoriasis.


CONCLUSION OF LAW

Entitlement to service connection for hypertension as secondary to service-connected psoriasis is denied on the basis of failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160.

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  38 C.F.R. § 3.160(b).  Rather, the Veteran's original claim for compensation was received by VA in 1999.  He submitted a new claim of service connection for hypertension in February 2009, and submitted a new claim of service connection for hypertension as secondary to psoriasis in February 2015.

As indicated in the January 2014 remand, the Board determined that the evidence of record was insufficient to make a determination on the Veteran's secondary service connection claim and an examination was necessary for an opinion as to whether the Veteran's claimed hypertension is caused or aggravated by his service-connected psoriasis disability.   

In a July 2015 letter, VA informed the Veteran that he would be scheduled for a VA examination.  The letter further informed the Veteran that when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.  The Veteran was scheduled for the requested examination.  In August 2015 the Veteran contacted VA stating that he would not come to the scheduled VA examination or to any other VA examination.  The Veteran did not provide good cause for his refusal to undergo a VA examination.  See 38 C.F.R. § 3.655.  A claimant is responsible for cooperating with VA in the development of his claim.  38 U.S.C.A. § 5107(a); Woods v. Gober, 14 Vet. App. 214, 224 (2000).

As the Veteran failed to report for an examination scheduled for his claim of service connection for hypertension as secondary to the service-connected psoriasis, and he has not shown good cause for failing to appear, his claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b).


ORDER

Entitlement to service connection for hypertension as secondary to the service-connected psoriasis is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


